Citation Nr: 0824971	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-38 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary calcifications, claimed as tuberculosis. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
shoulder bursitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  A May 
2005 rating decision denied the veteran's application to 
reopen his claims of entitlement to service connection for 
hemorrhoids and pulmonary calcifications, claimed as 
tuberculosis.  A July 2007 rating decision denied the 
veteran's application to reopen his claims of entitlement to 
service connection for left shoulder bursitis and arthritis.  

The veteran was afforded a travel Board hearing in June 2008.  
A transcript of the testimony offered at this hearing has 
been associated with the claims file.  

At the Board hearing, the veteran's representative moved to 
have the case advanced on the docket due to the veteran's 
advanced age.  The motion was granted by the Board in June 
2008 pursuant to 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2007).



FINDINGS OF FACT

1.  In April 1962, the RO last denied the veteran's claim of 
service connection for hemorrhoids, and following notice of 
this decision, the veteran did not appeal by filing a notice 
of disagreement.

2.  Evidence received since the April 1962 rating decision is 
not new and material for the claim of service connection for 
hemorrhoids, and does not raise a reasonable possibility of 
substantiating the claim.

3.  In March 1951, the RO last denied the veteran's claim of 
service connection for tuberculosis, now claimed as pulmonary 
calcifications, and following notice of this decision, the 
veteran did not appeal by filing a notice of disagreement.

4.  Evidence received since the March 1951 rating decision is 
not new and material for the claim of service connection for 
hemorrhoids, and does not raise a reasonable possibility of 
substantiating the claim.

5.  In a September 2005 decision, the Board denied 
entitlement to service connection for a left shoulder 
disorder, to include bursitis, and for arthritis; the veteran 
did not appeal the Board's decision.  

6.  Evidence received since the prior, final September 2005 
Board decision is not new and material for the claims of 
service connection for left shoulder bursitis and arthritis, 
and does not raise a reasonable possibility of substantiating 
the claims.


CONCLUSIONS OF LAW

1.  The RO's April 1962 decision denying entitlement to 
service connection for hemorrhoids is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has not been received since the 
April 1962 rating decision and the claim of entitlement to 
service connection for hemorrhoids is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The RO's March 1951 decision denying entitlement to 
service connection for tuberculosis is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  New and material evidence has not been received since the 
March 1951 rating decision and the claim of entitlement to 
service connection for tuberculosis, now claimed as pulmonary 
calcifications, is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

5.  The Board's September 2005 decision denying entitlement 
to service connection for left shoulder bursitis and 
arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1104 (2007).

6.  New and material evidence has not been received since the 
prior denials and the claims of entitlement to service 
connection for left shoulder bursitis and arthritis are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in September 2004 and May 2005.  

In claims to reopen, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  VA should consider the bases for the final denial 
and the notice letter must describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In the present case, the mandates of Kent have been satisfied 
with respect to the veteran's claims to reopen his previously 
denied and final claims for service connection of left 
shoulder bursitis and arthritis.  In particular, in a letter 
dated in November 2005, the RO informed the veteran that he 
had been previously been denied service connection for these 
disorders by prior and final rating decisions because the 
evidence of record failed to show that these disorders were 
incurred in service.  The letter clearly conveyed to the 
veteran that in order to reopen the claims, he must submit 
evidence showing that these disorders resulted from service.  
The letter also described what evidence would qualify as new 
and material. Accordingly, the RO properly informed the 
veteran of the reasons for the prior and final denial and of 
what evidence would be necessary to establish his 
applications to reopen.  

With respect to the veteran's applications to reopen his 
claims of entitlement to service connection for hemorrhoids 
and pulmonary calcifications, claimed as tuberculosis, the 
September 2004 notice letter was deficient in that it did not 
adequately inform the veteran of the bases for the denial in 
the prior decision and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denials.  

Although the appellant did not receive complete, adequate, 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In the September 2004 letter, the RO included an explanation 
of VA's duty to assist in obtaining records and providing a 
medical examination or opinion where necessary.  The letter 
also requested that the appellant sign and return 
authorization forms providing consent for VA to obtain his 
private medical records and that the appellant submit any 
evidence that the claimed conditions existed from service to 
the present time, any treatment records pertaining to the 
claims and any medical evidence of current disabilities.

The November 2006 statement of the case and February 2008 
supplemental statement of the case provided the appellant 
with the relevant regulations for his applications to reopen 
and underlying service connection claims, including those 
governing VA's notice and assistance duties, as well as an 
explanation of the reason for the denial of the claims.  
These documents informed the veteran of the reasons for the 
previous denials and explained what was necessary to reopen 
the claims.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  In this regard, the 
Board notes that at the June 2008 Board hearing, the veteran 
and his representative demonstrated actual knowledge of the 
bases for the previous denials and what evidence would be 
necessary to reopen the claims.  Thus, based on the record as 
a whole, the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to reopen and substantiate his 
service connection claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489.

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claims, such error was harmless 
given that the veteran's claims to reopen are being denied, 
and hence no rating or effective date will be assigned with 
respect to these claims.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has obtained the veteran's service treatment records, 
assisted the veteran in obtaining evidence and afforded the 
veteran the opportunity to give testimony before the Board.  
VA need not obtain a medical opinion in this case because 
that duty applies to claims to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations and Analysis

The record reflects that the veteran's claims of entitlement 
to service connection for left shoulder bursitis and 
arthritis were last denied by a Board decision dated in 
September 2005, because the evidence failed to show that 
these disorders were incurred or aggravated in service.  The 
veteran was notified of his right to appeal the decision in 
September 2005.  He did not file an appeal, and the decision 
became final at the end of the statutory time limit.  The 
veteran's claims of entitlement to service connection for 
tuberculosis and hemorrhoids were last denied in rating 
decisions dated in March 1951 and April 1962, respectively, 
and the veteran did not appeal these rating decisions.  These 
claims for service connection can only be reopened if new and 
material evidence has been submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  Justus v. Principi, 3 Vet. 
App. 510 (1992); 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Hemorrhoids

The veteran's claim of entitlement to service connection for 
hemorrhoids was last denied in an unappealed rating decision 
dated in April 1962.  The evidence at this time consisted of 
the veteran's service treatment records, which did not show 
treatment or diagnosis of hemorrhoids in service.  Also of 
record was a statement from the veteran in dated in March 
1962 in which he claimed that he incurred hemorrhoids in 
service.  On the basis of this evidence, the RO denied the 
veteran's claim.  

Since the April 1962 rating decision, the evidence received 
comprises personal statements and testimony from the veteran 
relating that he had treatment for hemorrhoids and service, 
as well as all of his VA treatment records.  Notably, the VA 
treatment records are silent with respect to treatment of 
hemorrhoids and the veteran did not testify that he had 
received any treatment hemorrhoids since his alleged in-
service treatment.  He only reiterated his previous 
statements of record that he had been operated on for 
hemorrhoids in service.

New and material evidence has not been received.  With 
respect to the veteran's statements, these are not new.  At 
the time of the April 1962 rating decision such statements 
were of record; thus, his statements and testimony are 
duplicative.  Although the VA treatment records may be new, 
they are not material.  These records do not relate to in-
service incurrence of hemorrhoids.  Indeed, they are silent 
with respect to treatment and diagnosis of hemorrhoids.  
Accordingly, the Board finds that the newly received evidence 
is not relevant to attribution of hemorrhoids to service and 
thus does not raise a reasonable possibility of 
substantiating the claim for service connection of 
hemorrhoids.

Pulmonary Calcifications

The veteran's claim of entitlement to service connection for 
pulmonary calcifications, claimed as tuberculosis, was last 
denied in an unappealed rating decision dated in March 1951.  
The evidence at this time consisted of the veteran's service 
treatment records, which did not show treatment or diagnosis 
of tuberculosis or any pulmonary disorder in service, and the 
veteran's statements that he had pulmonary tuberculosis in 
service.  On the basis of this evidence, the RO denied the 
veteran's claim.  

Following the March 1951 rating decision, the veteran 
submitted numerous statements pertaining to a pulmonary 
condition and all of his VA treatment records were associated 
with the claims file.  Of record is a May 1964 report showing 
diagnosis of pulmonary calcifications.  The veteran's VA 
medical records reflect diagnosis of chronic obstructive 
pulmonary disease (COPD) in December 1998, and subsequent 
treatment for this disorder.  Also shown following this 
diagnosis are diagnoses of interstitial lung disease and 
emphysema.  None of the evidence attributes these disorders 
to service.  

In numerous personal statements and at his June 2008 hearing, 
the veteran related that he had suffered a bout of heat 
stroke in service.  He asserted that his pulmonary disorders 
had their inception at this time and were related thereto.  

New and material evidence has not been received.  With 
respect to the veteran's statements, these are not material.  
Although they may be new, such statements regarding the 
etiology of any pulmonary disorder are not presumed credible 
for the purposes of reopening as they are beyond the 
veteran's competence.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus, 3 Vet. App. at 510.  Although the VA 
treatment records may be new, they are likewise not material.  
These records do not relate to in-service incurrence of any 
pulmonary disorder, including pulmonary calcifications.  
Although they show diagnosis of several pulmonary disorders, 
these diagnoses were made many years following the veteran's 
discharge from service and do not relate the diagnoses to 
service.  Accordingly, the Board finds that the newly 
received evidence is not relevant to attribution of pulmonary 
calcifications, claimed as tuberculosis, to service and thus 
does not raise a reasonable possibility of substantiating the 
claim for service connection. 

Left Shoulder Bursitis and Arthritis

In an October 2000 rating decision, the RO determined that 
new and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for a left shoulder disorder, to include bursitis.  In an 
October 2002 rating decision the RO denied entitlement to 
service connection for arthritis.  The veteran appealed these 
decisions to the Board and in December 2004, the Board 
reopened the veteran's claim of entitlement to service 
connection for a left shoulder disorder, to include bursitis, 
and remanded the claims of entitlement to service connection 
for a left shoulder disorder, to include bursitis, and 
arthritis for further development.  In September 2005 the 
Board denied these claims.  The veteran did not pursue 
further appeals and the decision became final.

The evidence at this time consisted of the veteran's service 
treatment records, which did not show treatment or diagnosis 
of left shoulder bursitis and arthritis, personal statements 
from the veteran and his relatives regarding the physical 
health of the veteran following discharge, as well as VA 
treatment records.  The VA treatment records at the time 
noted severe arthritis of the spine and a history of bursitis 
of the left shoulder and a tendon tear in the left shoulder.  
Also of record was a March 2004 VA examination report, which 
contains an examiner's opinion that it was unlikely that the 
veteran's arthritis and tendon tear were related to the 
veteran's active service.  On the basis of this evidence, the 
Board denied the veteran's claims.  

Following the Board's September 2005 decision, the veteran 
submitted statements and testimony relating that he incurred 
bursitis and arthritis in service and all of his VA treatment 
records were associated with the claims file.  His VA records 
show continued diagnosis and treatment of arthritis as well 
as a notation of "abnormal left shoulder correlate of the 
buritis [sic]."  None of the competent medical evidence 
attributes these disorders to service.  

New and material evidence has not been received.  With 
respect to the veteran's statements, these are not new.  At 
the time of the September 2005 Board decision such statements 
were of record; thus, his recent statements and testimony are 
duplicative.  Although the VA treatment records may be new, 
they are not material.  These records do not relate to in-
service incurrence left shoulder bursitis or arthritis.  
Accordingly, the Board finds that the newly received evidence 
is not relevant to attribution of left shoulder bursitis or 
arthritis to service and thus does not raise a reasonable 
possibility of substantiating the claims for service 
connection of these disorders.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection of hemorrhoids and the claim is 
not reopened.

New and material evidence has not been received to reopen the 
claim for service connection of pulmonary calcifications, 
claimed as tuberculosis, and the claim is not reopened.

New and material evidence has not been received to reopen the 
claim for service connection of left shoulder bursitis and 
the claim is not reopened.

New and material evidence has not been received to reopen the 
claim for service connection of arthritis and the claim is 
not reopened.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


